DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B drawn to a 4 lens system with a -++- arrangement in the reply filed on August 26, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed January 6, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The Chinese Patent Office action dated December 12, 2017 did not have any English explanation of relevance, such as if they are an allowances or rejections and why.  Therefore, this reference has been crossed out and it has not been considered, however the other documents in the information disclosure statement are being considered by the examiner.
The information disclosure statement filed June 13, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The Taiwanese Patent Office action dated April 22, 2022 did not have any English explanation of relevance, such as if they are an allowances or rejections and why.  Therefore, this reference has been crossed out and it has not been considered, however the other documents in the information disclosure statement are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the image plane is a curved surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to.  The MPEP § 608.01(b) notes that the abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.  The second sentence states “a first lens with a positive refractive power”.  As noted in the restriction requirement of July 1, 2022 the instant application discloses one embodiment with the first lens being positive (e.g. see figure 1A).  However, a majority of the embodiments in the instant application disclose the first lens being negative (e.g. see figures 2A, 3A, 4A, 5A and 6A).   The examiner respectfully suggests “a first lens with a 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. US Patent Application Publication 2017/0003477.
Regarding claim 1 Liu discloses an optical image capturing system (title e.g. figures 1A, 2A, 3A, 4A, 5A & 6A optical image capturing systems 10, 20, 30, 40, 50 & 60), from an object side to an image side, comprising: a first lens with refractive power (abstract e.g. x101); a second lens with refractive power (abstract e.g. x20); a third lens with refractive power (abstract e.g. x30); a fourth lens with refractive power (abstract e.g. x40); and an image plane (inherent for an optical image capturing system e.g. x80); wherein the optical image capturing system comprises the four lenses with refractive power (see figures 1A, 2A, 3A, 4A, 5A & 6A), at least one lens among the first lens to the fourth lens has positive refractive power (paragraph [0027] “At least one of the second through fourth lens elements has positive refractive power” e.g. abstract “fourth lens element has positive refractive power”), and the following conditions are satisfied: 1≤f/HEP≤10 (e.g. Tables 1, 3, 5, 7, 9 & 11 f/HEP = 2.7959, 2.195, 2.0, 2.0, 2.2 & 2.02, respectively); 0 deg <HAF≤150 deg (e.g. Tables 1, 3, 5, 7, 9 & 11 HAF = 70, 60, 50, 50.0000, 50.000 & 81, respectively); and 0.5≤SEPT/STP<1 (e.g. paragraph [0117, 0164, 0179, 0194, 0209 & 0224] SEPT/STP=0.996, 0.990, 0.984, 0.991, 0.990 & 0.996, respectively). 
Regarding claim 2 Liu discloses the optical image capturing system according to claim 1, as set forth above.  Liu further discloses wherein the following condition is satisfied: 0.2≤EIN/ETL<1 (e.g. paragraph [0116, 0164, 0179, 0194, 0209 & 0224] EIN/ETL=0.658, 0.763, 0.770, 0.748, 0.787 & 0.849, respectively).
Regarding claim 3 Liu discloses the optical image capturing system according to claim 1, as set forth above.  Liu further discloses wherein the following condition is satisfied: 0.3≤SETP/EIN<1 (paragraph [0029] “0.3≤SETP/EIN<0.8”).
Regarding claim 4 Liu discloses the optical image capturing system according to claim 1, as set forth above.  Liu further discloses it is further comprising a light filtering element (e.g. filter x70), wherein the light filtering element is located between the fourth lens (e.g. x40) and the image plane (e.g. x80), and the following condition is satisfied: 0.1≤EIR/PIR≤1.1 (e.g. paragraph [0033] “0.2≤EIR/PIR≤0.8”).
Regarding claim 5 Liu discloses the optical image capturing system according to claim 1, as set forth above.  Liu further discloses wherein the first lens has negative refractive power (abstract “first lens element has negative refractive power”).
Regarding claim 6 Liu discloses the optical image capturing system according to claim 1, as set forth above.  Liu further discloses wherein the following conditions are satisfied: MTFE0≥0.2 (e.g. paragraph [0145, 0164, 0179, 0194, 0209 & 0224] MTFE0≈0.84, 0.88, 0.9, 0.86, 0.86 & 0.46, respectively); MTFE3≥0.01 (e.g. paragraph [0145, 0164, 0179, 0194, 0209 & 0224] MTFE3≈0.76, 0.84, 0.79, 0.47, 0.7 & 0.36, respectively); and MTFE7≥0.01 (e.g. paragraph [0145, 0164, 0179, 0194, 0209 & 0224] MTFE7≈0.69, 0.75, 0.82, 0.5, 0.8 & 0.42, respectively).
Regarding claim 7 Liu discloses the optical image capturing system according to claim 1, as set forth above.  Liu further discloses wherein the image plane is a plane or a curved surface (see figures 1A, 2A, 3A, 4A, 5A & 6A).
Regarding claim 8 Liu discloses the optical image capturing system according to claim 1, as set forth above.  Liu further discloses the following condition is satisfied: 0.1≤EBL/BL≤1.5 (paragraph [0121, 0164, 0179, 0194, 0209 & 0224] EBL/BL=1.00641, 1.01273, 1.02087, 1.03118, 1.02056 & 1.00917, respectively).
Regarding claim 9 Liu discloses the optical image capturing system according to claim 1, as set forth above.  Liu further discloses it is further comprising an aperture (e.g. aperture x00), wherein the following condition is satisfied: 0.2≤InS/HOS≤1.1 (paragraph [0127, 0164, 0179, 0194, 0209 & 0224] InS/HOS = 0.4390, 0.49042, 0.48844, 0.53844, 0.44433 & 0.41048, respectively).
Regarding claim 10 Liu discloses an optical image capturing system (title e.g. figures 1A, 2A, 3A, 4A, 5A & 6A optical image capturing systems 10, 20, 30, 40, 50 & 60), from an object side to an image side, comprising: a first lens with refractive power (abstract e.g. x10); a second lens with refractive power (abstract e.g. x20); a third lens with refractive power (abstract e.g. x30); a fourth lens with refractive power (abstract e.g. x40); and an image plane (inherent for an optical image capturing system e.g. x80); wherein the optical image capturing system comprises the four lenses with refractive power (see figures 1A, 2A, 3A, 4A, 5A & 6A), at least one surface of at least one lens among the four lenses has at least one inflection point (paragraph [0017-20] “object-side surface of the fourth lens element has one inflection point”), at least one lens among the second lens, the third lens and the fourth lens has positive refractive power (paragraph [0027] “At least one of the second through fourth lens elements has positive refractive power” e.g. abstract “fourth lens element has positive refractive power”), and the following conditions are satisfied: 1≤f/HEP≤10 (e.g. Tables 1, 3, 5, 7, 9 & 11 f/HEP = 2.7959, 2.195, 2.0, 2.0, 2.2 & 2.02, respectively); 0 deg <HAF≤150 deg (e.g. Tables 1, 3, 5, 7, 9 & 11 HAF = 70, 60, 50, 50.0000, 50.000 & 81, respectively); and 0.5≤SEPT/STP<1 (e.g. paragraph [0117, 0164, 0179, 0194, 0209 & 0224] SEPT/STP=0.996, 0.990, 0.984, 0.991, 0.990 & 0.996, respectively).
Regarding claim 11 Liu discloses the optical image capturing system according to claim 10, as set forth above.  Liu further discloses wherein and the following condition is satisfied: 0<ED34/IN34≤50 (paragraph [0120, 0164, 0179, 0194, 0209 & 0224] ED34/IN34=1.387, 1.000, 0.996, 1.031, 1.025 & 1.005, respectively).
Regarding claim 12 Liu discloses the optical image capturing system according to claim 10, as set forth above.  Liu further discloses wherein the following condition is satisfied: 0<ED12/IN12≤35 (paragraph [0120, 0164, 0179, 0194, 0209 & 0224] ED12/IN12=0.991, 0.998, 0.997, 0.978, 0.997 & 0.987, respectively).
Regarding claim 13 Liu discloses the optical image capturing system according to claim 10, as set forth above.  Liu further discloses wherein the following condition is satisfied: 0.1≤ETP2/TP2≤5 (paragraph [0118, 0164, 0179, 0194, 0209 & 0224] ETP2/TP2=0.993, 0.916, 0.897, 0.860, 0.929 & 0.995, respectively).
Regarding claim 14 Liu discloses the optical image capturing system according to claim 10, as set forth above.  Liu further discloses wherein the following condition is satisfied: 0.1≤ETP3/TP3≤5 (paragraph [0118, 0164, 0179, 0194, 0209 & 0224] ETP3/TP3=1.148, 1.150, 1.268, 1.332, 1.292 & 0.999, respectively).
Regarding claim 15 Liu discloses the optical image capturing system according to claim 10, as set forth above.  Liu further discloses wherein the following condition is satisfied: 0 1≤ETP4/TP4≤5 (paragraph [0118, 0164, 0179, 0194, 0209 & 0224] ETP4/TP4=0.936, 0.949, 0.926, 0.930, 0.935 & 0.983, respectively).
Regarding claim 16 Liu discloses the optical image capturing system according to claim 10, as set forth above.  Liu further discloses wherein the following condition is satisfied: 0< IN12/f≤60 (paragraph [0080] “0< IN12/f≤5.0”).
Regarding claim 17 Liu discloses the optical image capturing system according to claim 10, as set forth above.  Liu further discloses wherein the following conditions are satisfied: MTFI0≥0.01 (paragraph [0146, 0164, 0179, 0194, 0209 & 0224] MTFI0≈0.83, 0.83, 0.85, 0.81, 0.84 & 0.8, respectively); MTFI3≥0.01 (paragraph [0146, 0164, 0179, 0194, 0209 & 0224] MTFI3≈0.79, 0.823, 0.77, 0.5, 0.68 & 0.53, respectively); and MTFI7≥0.01 (paragraph [0146, 0164, 0179, 0194, 0209 & 0224] MTFI7≈0.65, 0.35, 0.45, 0.32, 0.39 & 035, respectively).
Regarding claim 18 Liu discloses the optical image capturing system according to claim 10, as set forth above.  Liu further discloses wherein the following conditions are satisfied: MTFQ0≥0.02 (paragraph [0145, 0164, 0179, 0194, 0209 & 0224] MTFQ0≈0.65, 0.574, 0.79, 0.72, 0.72 & 0.32, respectively); MTFQ3≥0.01 (paragraph [0145, 0164, 0179, 0194, 0209 & 0224] MTFQ3≈0.52, 0.62, 0.47, 0.13, 0.32 & 0.12, respectively); and MTFQ7≥0.01 (paragraph [0145, 0164, 0179, 0194, 0209 & 0224] MTFQ7≈0.42, 0.5, 0.62, 0.08, 0.58 & 0.26, respectively).
Regarding claim 20 Liu discloses an optical image capturing system (title e.g. figures 1A, 2A, 3A, 4A, 5A & 6A optical image capturing systems 10, 20, 30, 40, 50 & 60), from an object side to an image side, comprising: a first lens with negative refractive power (abstract “first lens element has negative refractive power” e.g. x10); a second lens with refractive power (abstract e.g. x20); a third lens with refractive power (abstract e.g. x30); a fourth lens with refractive power (abstract e.g. x40), wherein at least one of an object-side surface and an image-side surface of the fourth lens on the optical axis has at least one inflection point (paragraph [0017-20] “object-side surface of the fourth lens element has one inflection point”); and an image plane (inherent for an optical image capturing system e.g. x80); wherein the optical image capturing system comprises the four lenses with refractive power (see figures 1A, 2A, 3A, 4A, 5A & 6A), at least one surface of at least one lens among the first lens, the second lens and the third lens has at least one inflection point (paragraph [0028] “at least two lens elements among the first through third lens elements respectively have at least one inflection point on at least one surface thereof” in combination with disclosure that the fourth lens has an inflection set forth above), and the following conditions are satisfied: 1≤f/HEP≤10 (e.g. Tables 1, 3, 5, 7, 9 & 11 f/HEP = 2.7959, 2.195, 2.0, 2.0, 2.2 & 2.02, respectively); 0 deg <HAF≤100 deg (e.g. Tables 1, 3, 5, 7, 9 & 11 HAF = 70, 60, 50, 50.0000, 50.000 & 81, respectively); and 0.5≤SEPT/STP<1 (e.g. paragraph [0117, 0164, 0179, 0194, 0209 & 0224] SEPT/STP=0.996, 0.990, 0.984, 0.991, 0.990 & 0.996, respectively).
Regarding claims 21-22, the limitations of claims 21-22 are the same as the limitations of claims 8 and 11, respectively, and claims 21-22 are rejected for the same reasons. 
Regarding claim 23 Liu discloses the optical image capturing system according to claim 20, as set forth above.  Liu further discloses wherein the following condition is satisfied: 0<IN34/f≤5 (paragraph [0082] “0<IN34/f≤5”).
Regarding claim 24 Liu discloses the optical image capturing system according to claim 23, as set forth above.  Liu further discloses wherein the following condition is satisfied: 0mm<HOS≤50mm (e.g. paragraph [0127, 0164, 0179, 0194, 0209 & 0224] HOS=18.74760, 23.00000, 23.00000, 15.53690, 23.00000 & 16.00000, respectively).
Regarding claim 25, the limitations of claim 25 are the same as the limitations of claim 9, and claim 25 is rejected for the same reasons.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. US Patent Application Publication 2018/0024321.
Regarding claim 1 Lai discloses an optical image capturing system (title e.g. figures 1A & 2A optical image capturing systems 10 & 20), from an object side to an image side, comprising: a first lens with refractive power (e.g. paragraph [0125 & 0180] x10); a second lens with refractive power (e.g. paragraph [0128 & 0181] x20); a third lens with refractive power (e.g. paragraph [0131 & 0182] x30); a fourth lens with refractive power (e.g. paragraph [0134 & 0183] x40); and an image plane (e.g. image plane x80); wherein the optical image capturing system comprises the four lenses with refractive power (see figures 1A & 2A), at least one lens among the first lens to the fourth lens has positive refractive power (e.g. paragraph [0128 & 0181] “second lens element … has positive refractive power”), and the following conditions are satisfied: 1≤f/HEP≤10 (Tables 1 & 3 f/HEP= 2.7959 & 1.8, respectively); 0 deg <HAF≤150 deg (Tables 1 & 3 f/HEP= 70 & 37.5, respectively); and 0.5≤SEPT/STP<1 (paragraph [0140 & 0189] SEPT/STP=0.996 & 0.922, respectively). 
Regarding claim 2 Lai discloses the optical image capturing system according to claim 1, as set forth above.  Lai further discloses wherein the following condition is satisfied: 0.2≤EIN/ETL<1 (paragraph [0139 & 0189] EIN/ETL=0.658 & 0.669, respectively).
Regarding claim 3 Lai discloses the optical image capturing system according to claim 1, as set forth above.  Lai further discloses wherein the following condition is satisfied: 0.3≤SEPT/EIN<1 (paragraph [0048] 0.3≤SEPT/EIN≤0.8).
Regarding claim 4 Lai discloses the optical image capturing system according to claim 1, as set forth above.  Lai further discloses it is further comprising a light filtering element (e.g. filter x70), wherein the light filtering element is located between the fourth lens and the image plane (see figures 1A & 2A), and the following condition is satisfied: 0.1≤EIR/PIR≤1.1 (paragraph [0053] “0.2≤EIR/PIR≤0.8”).
Regarding claim 5 Lai discloses the optical image capturing system according to claim 1, as set forth above.  Lai further discloses wherein the first lens has negative refractive power (e.g. paragraph [0125 & 0180] “first lens element … has negative refractive power”).
Regarding claim 6 Lai discloses the optical image capturing system according to claim 1, as set forth above.  Lai further discloses wherein the following conditions are satisfied: MTFE0≥0.2 (paragraph [0171 & 0189] MTFE0≈0.84 & 0.92, respectively); MTFE3≥0.01 (paragraph [0171 & 0189] MTFE3≈0.76 & 0.9, respectively); and MTFE7≥0.01 (paragraph [0171 & 0189] MTFE7≈0.69 & 0.85, respectively).
Regarding claim 7 Lai discloses the optical image capturing system according to claim 1, as set forth above.  Lai further discloses wherein the image plane is a plane or a curved surface (see figures 1A & 2A).
Regarding claim 8 Lai discloses the optical image capturing system according to claim 1, as set forth above.  Lai further discloses wherein the following condition is satisfied: 0.1≤EBL/BL≤1.5 (paragraph [0052] “0.2≤EBL/BL≤1.1”).
Regarding claim 9 Lai discloses the optical image capturing system according to claim 1, as set forth above.  Lai further discloses it is further comprising an aperture (e.g. aperture stop x00), wherein the following condition is satisfied: 0.2≤InS/HOS≤1.1 (paragraph [0098] “0.2≤InS/HOS≤1.1”).
Regarding claim 10 Lai discloses an optical image capturing system (title e.g. figures 1A & 2A optical image capturing systems 10 & 20), from an object side to an image side, comprising: a first lens with refractive power (e.g. paragraph [0125 & 0180] x10); a second lens with refractive power (e.g. paragraph [0128 & 0181] x20); a third lens with refractive power (e.g. paragraph [0131 & 0182] x30); a fourth lens with refractive power (e.g. paragraph [0134 & 0183] x40); and an image plane (e.g. image plane x80); wherein the optical image capturing system comprises the four lenses with refractive power (see figures 1A & 2A), at least one surface of at least one lens among the four lenses has at least one inflection point (e.g. paragraph [0128] “object-side surface 122 thereof has an inflection point” & paragraph [0180] “Both object-side surface 212 and image-side surface 214 are aspheric and have one inflection point”), at least one lens among the second lens, the third lens and the fourth lens has positive refractive power (e.g. paragraph [0128 & 0181] “second lens element … has positive refractive power”), and the following conditions are satisfied: 1≤f/HEP≤10 (Tables 1 & 3 f/HEP= 2.7959 & 1.8, respectively); 0 deg <HAF≤150 deg (Tables 1 & 3 f/HEP= 70 & 37.5, respectively); and 0.5≤SEPT/STP<1 (paragraph [0140 & 0189] SEPT/STP=0.996 & 0.922, respectively).
Regarding claim 11 Lai discloses the optical image capturing system according to claim 10, as set forth above.  Lai further discloses wherein the following condition is satisfied: 0<ED34/IN34≤50 (paragraph [0143 & 0189] ED34/IN34=1.387 & 3.473, respectively).
Regarding claim 12 Lai discloses the optical image capturing system according to claim 10, as set forth above.  Lai further discloses wherein the following condition is satisfied: 0<ED12/IN12≤35 (paragraph [0143 & 0189] ED12/IN12=0.991 & 1.428, respectively).
Regarding claim 13 Lai discloses the optical image capturing system according to claim 10, as set forth above.  Lai further discloses wherein the following condition is satisfied: 0.1≤ETP2/TP2≤5 (paragraph [0141 & 0189] ETP2/TP2=0.993 & 1.018, respectively).
Regarding claim 14 Lai discloses the optical image capturing system according to claim 10, as set forth above.  Lai further discloses wherein the following condition is satisfied: 0 1≤ETP3/TP3≤5 (paragraph [0141 & 0189] ETP3/TP3=1.148 & 1.193, respectively).
Regarding claim 15 Lai discloses the optical image capturing system according to claim 10, as set forth above.  Lai further discloses wherein the following condition is satisfied: 0.1≤ETP4/TP4≤5 (paragraph [0141 & 0189] ETP4/TP4=0.936 & 1.128, respectively).
Regarding claim 16 Lai discloses the optical image capturing system according to claim 10, as set forth above.  Lai further discloses wherein a distance between the first lens and the second lens on the optical axis is denoted by IN12. and the following condition is satisfied: 0< IN12/f≤60 (paragraph [0102] “0< IN12/f≤5.0”).
Regarding claim 17 Lai discloses the optical image capturing system according to claim 10, as set forth above.  Lai further discloses wherein the following conditions are satisfied: MTFI0≥0.01; MTFI3≥0.01; and MTFI7≥0.01 (inherent given the similar structure, materials used and open-ended ranges claimed).
Regarding claim 18 Lai discloses the optical image capturing system according to claim 10, as set forth above.  Lai further discloses wherein the following conditions are satisfied: MTFQ0≥0.02 (paragraph [0171 & 0189] MTFQ0≈0.65 & 0.83, respectively); MTFQ3≥0.01 (paragraph [0171 & 0189] MTFQ3≈0.52 & 0.77, respectively); and MTFQ7≥0.01 (paragraph [0171 & 0189] MTFQ7≈0.42 & 0.67, respectively).
Regarding claim 19 Lai discloses the optical image capturing system according to claim 10, as set forth above.  Lai further discloses wherein at least one lens among the first lens, the second lens, the third lens and the fourth lens is a light filtering element with a wavelength of less than 500 nm (paragraph [0122] ‘’At least one lens element among the first lens element, the second lens element, the third lens element and the fourth lens element of the optical image capturing system of the present disclosure may be a light filtering element which has a wavelength less than 500 nm”).
Regarding claim 20 Lai discloses an optical image capturing system (title e.g. figures 1A & 2A optical image capturing systems 10 & 20), from an object side to an image side, comprising: a first lens (e.g. x10) with negative refractive power (e.g. paragraph [0125 & 0180] “first lens element … has negative refractive power”); a second lens with refractive power (e.g. paragraph [0128 & 0181] x20); a third lens with refractive power (e.g. paragraph [0131 & 0182] x30); a fourth lens with refractive power (e.g. paragraph [0134 & 0183] x40); wherein at least one of an object-side surface and an image-side surface of the fourth lens on the optical axis has at least one inflection point (e.g. paragraph [0134] “image-side surface 144 thereof has one inflection point” & paragraph [0183] “object-side surface 242 and image-side surface 244 thereof have one inflection point”); and an image plane (e.g. image plane x80); wherein the optical image capturing system comprises the four lenses with refractive power (see figures 1A & 2A), at least one surface of at least one lens among the first lens, the second lens and the third lens has at least one inflection point (e.g. paragraph [0128] “object-side surface 122 thereof has an inflection point” & paragraph [0180] “Both object-side surface 212 and image-side surface 214 are aspheric and have one inflection point”), and the following conditions are satisfied: 1≤f/HEP≤10 (Tables 1 & 3 f/HEP= 2.7959 & 1.8, respectively); 0 deg <HAF≤100 deg (Tables 1 & 3 f/HEP= 70 & 37.5, respectively); and 0.5≤SEPT/STP<1 (paragraph [0140 & 0189] SEPT/STP=0.996 & 0.922, respectively).
Regarding claims 21-22, the limitations of claims 21-22 are the same as the limitations of claims 8 and 11, respectively, and claims 21-22 are rejected for the same reasons.
Regarding claim 23 Lai discloses the optical image capturing system according to claim 20, as set forth above.  Lai further discloses wherein a distance between the third lens and the fourth lens on the optical axis is denoted by IN34, and the following condition is satisfied: 0<IN34/f≤5 (paragraph [0104] “0<IN34/f≤5”).
Regarding claim 24 Lai discloses the optical image capturing system according to claim 23, as set forth above.  Lai further discloses wherein the following condition is satisfied: 0mm<HOS≤50mm (paragraph [0150 & 0189] HOS=18.74760 & 2.08923, respectively).
Regarding claim 25, the limitations of claim 25 are the same as the limitations of claim 9, and claim 25 is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                      September 6, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The first digit in the number indicates the example number, i.e. 110 is the first lens in the first example, 210 is the first lens in the second example, etc.  For brevity the first digit is replaced by an x to cover all examples referenced.